



COURT OF APPEAL FOR ONTARIO

CITATION: Craven v. Osidacz, 2014 ONCA 329

DATE: 20140425

DOCKET: C56950

MacPherson, Blair and Pepall JJ.A.

BETWEEN

Julie Craven
,
John Craven
, Maureen Craven, Sean Craven and Louise
    Huzul

Plaintiffs (
Respondents
)

and

Michael Osidacz, Elizabeth Osidacz,
Richard Chmura
, Lisa Chmura and Lindsey Andraza

Defendants (
Appellant
)

Richard Chmura, appearing in person

Michael Jaeger, for the respondents

Heard and released orally: April 22, 2014

On appeal from the order of Justice Robert J. Nightingale
    of the Superior Court of Justice, dated March 28, 2013.

ENDORSEMENT

[1]

The appellant Richard Chmura appeals from the Order of Nightingale J. of
    the Superior Court of Justice dated March 28, 2013 granting in part the
    respondents motion for summary judgment.  In his decision, the motion judge
    struck out several paragraphs of the appellants Statement of Defence.

[2]

On the appeal, the appellant did not make oral submissions.  He relied
    on his factum and the extensive record he had submitted.

[3]

The appellant contends that the motion judge erred by striking out these
    paragraphs.  In particular, he contends that the motion judge erred by striking
    out his defence of truth (paragraph 16 of the Statement of Defence) on the
    basis that this component of his defence amounted to a collateral attack on the
    factual findings of Arrell J. in related proceedings.

[4]

We do not accept this submission.  We agree with the motion judge that
    there was nothing in the appellants motion record that would have raised a
    genuine issue requiring a trial relating to the March 18, 2006 incident
    involving Julie Craven and Andrew Osidacz.  In addition, we see no reason for
    interfering with the motion judges treatment of paragraphs 17, 18, 20, 21 and
    23 of the Statement of Defence.

[5]

In this appeal, the appellant is also seeking several other heads of
    relief that were not raised before the motion judge, including the reversal of previous
    orders of this court and the Superior Court of Justice, a declaration that all
    Ontario courts are biased against him, and the transfer of this matter to
    courts in Florida.

[6]

There is simply no basis for granting any of this relief.

[7]

The appeal is dismissed.  The respondents are entitled to their costs of
    the appeal fixed at $3600 inclusive of disbursements and HST.

J.C. MacPherson J.A.

R.A. Blair J.A.

S.E. Pepall J.A.


